                                                                        JS-6
1
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
8
9    Jesus Corona, et al.,                               Case No. EDCV 17-01371 JGB
                                                                    (SPx)
10
                                          Plaintiffs,
11
                  v.
12                                                              JUDGMENT
     Remington Lodging and Hospitality, et al.,
13
14                                     Defendants.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrently herewith, the Motion for Final
18   Approval of Class Action Settlement filed by Plaintiff is GRANTED. Thus, the
19   Court:
20         (1)    GRANTS final approval of the Settlement Agreement;
21
           (2)    AWARDS Class Counsel attorneys’ fees in the amount of $60,000 in
22                equal shares;
23
           (3)    AWARDS Class Counsel costs in the amount of $8,609.42;
24
           (4)    AWARDS $5,000 each to Plaintiffs Jesus Corona and Horacio Villela;
25
           (5)    ORDERS the payment of $3,750 to the California Labor and
26
                  Workforce Development Agency;
27
           (6)    ORDERS the payment of $6,000 to the claims administrator; and
28
 1
 2        (7)   DISMISSES the Complaint WITH PREJUDICE.
 3
 4
     Dated: April 22, 2019
 5
 6
 7
 8                                   THE HONORABLE JESUS G. BERNAL
 9                                   United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
